Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on October 13, 2022 is acknowledged.  In the reply Applicant indicates that claims 1, 3-5, 7-11, 13, 15, 16, 18 and 20 correspond to Species A.  This is not entirely correct as claims 5, 13 and 18 correspond to Species C and, therefore, are withdrawn from consideration.  Currently, claims 1-20 are pending, of which claims 2, 5-6, 12-14 and 17-19 are withdrawn from consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 2, 2021 and November 3, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7-11, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: The limitation “the third antenna unit is configured to generate a signal having a second polarization different from the first polarization when the second antenna unit is turned off” is indefinite.  The invention of claim 1 corresponds to Species A with is shown in figures 1A and 1B. In operation, the third antenna unit U13 and the fourth antenna unit U14 are configured to generate a signal having a second polarization different from the first polarization when the second antenna unit is turned off; however, the claim lacks the requisite fourth antenna unit.  It is unclear how the claimed invention operates with the fourth antenna unit. For examination purposes, the Examiner interprets claim 1 to include all of the features recited in claim 3.  
Claims 11 and 16 contain the same issue as discussed above for claim 1 and are rejected for the same reasons.
Claim 3: The limitation “a fourth antenna unit configured to generate the signal having the second polarization when the second antenna unit is turned off” is indefinite for the same reasons as discussed above for claim 1.  For examination purposes, the limitation is interpreted as “a third antenna unit and a fourth antenna unit configured to generate a signal having a second polarization different from the first polarization when the second antenna unit is turned off.” 
Claim 15 contains the same issue as discussed above for claim 3 and is rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-9, 11, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita et al. (U.S. Publication No. 2009/0009417).
Matsushita, in figures 1-3, discloses: 
Claims 1 and 3: An antenna device, comprising: a first antenna unit (17c corresponding to switch 19a); a second antenna unit (17c corresponding to switch 19b), wherein an angle between the second antenna unit and the first antenna unit is substantially equal to 90 degrees; a third antenna unit (17c corresponding to switch 19c), wherein an angle between the third antenna unit and the first antenna unit is substantially equal to 90 degrees; a fourth antenna unit (17c corresponding to switch 19d), wherein an angle between the third antenna unit and the fourth antenna unit is substantially equal to 90 degrees; wherein the first antenna unit and the second antenna unit are configured to generate a signal having a first polarization when the third antenna unit is turned off (para. [0077]), and wherein the third antenna unit and the fourth antenna unit are configured to generate a signal having a second polarization different from the first polarization when the second antenna unit is turned off (para. [0077]).
Claim 7: wherein the first antenna unit is configured to generate a signal having a third polarization, and each of the second antenna unit and the third antenna unit are configured to generate a signal having a fourth polarization (since slots 17c are linear they will each inherently have a linear polarization).
Claim 8: wherein the signal having the third polarization and the signal having the fourth polarization are two linear polarized signals perpendicular to each other (since slots 17c are mutually orthogonal they will inherently have orthogonal polarizations).
Claim 9: wherein the signal having the first polarization is a right circular polarized signal, and the signal having the second polarization is a left circular polarized signal (para. [0077]; TABLE 1).
Claims 11, 16 and 20 contain similar limitations as those recited in claims 1, 3 and 7-9 and are rejected for the same reasons, as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (U.S. Publication No. 2009/0009417).
Claim 10: Matsushita discloses a feed-in line (14, fig. 1B); however, fails to explicitly disclose a feed-in line configured to turn on or turn off at least one of the first antenna unit, the second antenna unit and the third antenna unit.  Matsushita does, however, suggest the usage of various switching means (para. [0098]). Official notice is taken that it was well known to the person of ordinary skill in the art to incorporate switching means within the antenna feed-in line. Absent unpredictable results, it would have been obvious to one of ordinary skill in the art to have enabled the switching means within the antenna feed-in line since the person of skill would have needed to use some kind of switching means and would have known to select one already known in the art.

Allowable Subject Matter
Claims 4 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka (U.S. Publication No. 2021/0280984), in figure 1, discloses an antenna device comprising four mutually orthogonal antenna elements which can control the polarization of the antenna device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/Primary Examiner, Art Unit 2845